Per Curiam.

Respondent, an attorney admitted in the first judicial department on October 18, 1937, was admonished on March 24,1954 by the Committee on Grievances, for his conduct in issuing a large number of bad checks. Instead of heeding the warning he thereafter continued the same practice, resulting in the institution of this proceeding. It appears that practically all of the checks have been made good. Respondent offers the excuse that he was mentally disturbed at the time of his acts. It appears that for some time he has been receiving psychiatric treatment and there is indication that the outcome will be good. In the circumstances we think it proper that respondent be suspended indefinitely with the opportunity to seek reinstatement (but not until at least two years have elapsed) upon a showing that he has been completely rehabilitated.
The respondent should be suspended indefinitely with leave to apply for reinstatement as indicated.
Botein, J. P., Rabin, Cox, Frank and Várente, JJ., concur.
Respondent suspended.